DETAILED ACTION
This office action is responsive to communications filed on June 29, 2021.  Claims 1, 9 and 19 have been amended.  Claims 3, 4, 10, 11, 21 and 22 have been canceled.  Claims 1, 2, 5, 7, 9, 12, 15-17, 19, 23, 25, 37 and 38 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 5/7/2021 and 9/13/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 12, 15, 16, 19, 23, 37 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan et al. (US 2019/0349954).

Regarding Claim 1, Quan teaches a method for data transmission, comprising:
“S601: The terminal device determines a first scheduling request based on uplink data, where the first scheduling request corresponds to a first service group, and the terminal device determines, based on the first service group, a first scheduling request resource used to send the first scheduling request” – See [0232]; “S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; “S603: The terminal device determines a second scheduling request based on the uplink data in step S601, where the second scheduling request corresponds to a second service group; and sends the second scheduling request by using the first scheduling request resource” – See [0235]; The terminal transmits first and second scheduling requests in a first scheduling request resource (first control signaling).  The first scheduling request instructs the base station/network device to allocate uplink resources for a first service group (first uplink data) and the second scheduling request instructs the base station/network device to allocate backup uplink resources for a second service group);
receiving, by the terminal device, a second control signaling transmitted by the network device, wherein the second control signaling indicates the uplink resource allocated to the first uplink data and the backup uplink resource (“S605: The radio access network device sends first uplink scheduling information and fourth uplink scheduling information to the terminal device” – See [0238]; The terminal receives a control signal indicating first uplink scheduling information (uplink resource allocated to the first uplink data) and fourth uplink scheduling information (backup uplink resource));
transmitting, by the terminal device, the first uplink data on the uplink resource allocated to the first uplink data and transmitting, by the terminal device, second uplink data to the network device on “S607: The terminal device sends, by using the first uplink resource indicated by the first uplink scheduling information, the uplink data corresponding to the first service group, and further sends, by using the fourth uplink resource indicated by the fourth uplink scheduling information, the uplink data corresponding to the second service group” – See [0260]; The terminal transmits data for the first service group (first uplink data) on the first uplink resource indicated by the first uplink scheduling information (uplink resource allocated to the first uplink data) and transmits data for the second service group (second uplink data) on the fourth uplink resource indicated by the fourth uplink scheduling information (backup uplink resource), wherein the data for the first and second service groups are different/separate),
wherein the first control signaling comprises first information, wherein the first information is used to instruct the network device to allocate an uplink resource to the first uplink data, and a transmission format of the first control signaling is used to instruct the network device to allocate the backup uplink resource to the terminal device (“S601: The terminal device determines a first scheduling request based on uplink data, where the first scheduling request corresponds to a first service group, and the terminal device determines, based on the first service group, a first scheduling request resource used to send the first scheduling request” – See [0232]; “S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; “S603: The terminal device determines a second scheduling request based on the uplink data in step S601, where the second scheduling request corresponds to a second service group; and sends the second scheduling request by using the first scheduling request resource” – See [0235]; The terminal transmits first and second scheduling requests in a first scheduling request resource (first control signaling).  The first scheduling request (first information) instructs the base station/network device to 

Regarding Claim 2, Quan teaches the method of Claim 1.  Quan further teaches that the second uplink data are uplink data buffered after the terminal device transmits the first control signaling to the network device (“In response to the SR, the radio access network device delivers an uplink grant (UL grant for short) by using an uplink scheduling command, and first configures a small resource for the terminal device for use. Then the terminal device notifies the radio access network device of a data amount that the terminal device needs to transmit. The data amount is reported in a form of a buffer status report (BSR for short). After receiving the BSR reported by the terminal device and making a comprehensive analysis based on the BSR reported by the terminal device, an existing resource of the radio access network device, and the like, the radio access network device determines whether to allocate a resource to the terminal device” – See [0104]; The transmits a scheduling request (first control signaling) to the network device.  After the SR is transmitted, the terminal sends a buffer status report to the network device to indicate the amount of uplink data in the buffer.  Thus, the uplink data is in the buffer after the scheduling request (first control signaling) is transmitted).

Regarding Claim 5, Quan teaches the method of Claim 1.  Quan further teaches that the first control signaling is a scheduling request SR or a buffer status report BSR (“S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; “S603: The terminal device determines a second scheduling request based on the uplink data in step S601, where the second scheduling request corresponds to a second service group; and sends the second scheduling request by using the first scheduling request resource” – See [0235]; The control signaling is a scheduling request).

Regarding Claim 9, Quan teaches a method for data transmission, comprising:
receiving, by a network device, a first control signaling transmitted by a terminal device, wherein the first control signaling is used to instruct the network device to allocate an uplink resource to first uplink data which are buffered and a backup uplink resource to the terminal device (“S601: The terminal device determines a first scheduling request based on uplink data, where the first scheduling request corresponds to a first service group, and the terminal device determines, based on the first service group, a first scheduling request resource used to send the first scheduling request” – See [0232]; “S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; “S603: The terminal device determines a second scheduling request based on the uplink data in step S601, where the second scheduling request corresponds to a second service group; and sends the second scheduling request by using the first scheduling request resource” – See [0235]; The base station/network device receives first and second scheduling requests in a first scheduling request resource (first control signaling) from the terminal.  The first scheduling request instructs the base station/network device to allocate uplink resources for a first service group (first uplink data) and the second scheduling request instructs the base station/network device to allocate backup uplink resources for a second service group);
transmitting, by the network device, a second control signaling to the terminal device, wherein the second control signaling indicates the uplink resource allocated to the first uplink data and the backup uplink resource (“S605: The radio access network device sends first uplink scheduling information and fourth uplink scheduling information to the terminal device” – See [0238]; The base station transmits, to the terminal, a control signal indicating first uplink scheduling information (uplink resource allocated to the first uplink data) and fourth uplink scheduling information (backup uplink resource));
receiving, by the network device, the first uplink data on the uplink resource allocated to the first uplink data (“S607: The terminal device sends, by using the first uplink resource indicated by the first uplink scheduling information, the uplink data corresponding to the first service group, and further sends, by using the fourth uplink resource indicated by the fourth uplink scheduling information, the uplink data corresponding to the second service group” – See [0260]; The base station receives, from the terminal, data for the first service group (first uplink data) on the first uplink resource indicated by the first uplink scheduling information (uplink resource allocated to the first uplink data)),
wherein the first control signaling comprises first information, wherein the first information is used to instruct the network device to allocate an uplink resource to the first uplink data (“S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; The terminal transmits a first second scheduling request in a first scheduling request resource (first control signaling).  The first scheduling request (first information) instructs the base station/network device to allocate uplink resources for a first service group (first uplink data)), wherein the method further comprises:
determining, by the network device, to allocate an uplink resource to the first uplink data based on the first information and determining, by the network device, to allocate the backup uplink resource to the terminal device based on a transmission format of the first control signaling (“S602: The terminal device sends the first scheduling request to the radio access network device by using the first scheduling request resource, where the first scheduling request is used to request the radio access network device to allocate an uplink resource” – See [0233]; “S603: The terminal device determines a second scheduling request based on the uplink data in step S601, where the second scheduling request corresponds to a second service group; and sends the second scheduling request by using the first scheduling request resource” – See [0235]; “S604: The radio access network device receives the first scheduling request and the second scheduling request from the terminal device by using the first scheduling request resource, and in response to the first scheduling request and the second scheduling request, the radio access network device determines a first uplink resource and a fourth uplink resource respectively” – See [0237]; The base station/network device allocates a first uplink resource (uplink resource to the first uplink data) based on the first scheduling request (first information), and allocates a fourth uplink resource (backup uplink resource) based on the inclusion of the second scheduling request in the first scheduling request resource (transmission format of the first control signaling)).

Claim 12 is rejected based on reasoning similar to Claim 5.

Regarding Claim 15, Quan teaches the method of Claim 9.  Quan further teaches monitoring, by the network device, whether uplink data is transmitted on the backup uplink resource by the terminal device and receiving, by the network device, second uplink data through the backup uplink resource if it is detected that uplink data is transmitted, wherein the second uplink data are the uplink data other than the first uplink data (“S609: The radio access network device receives the uplink data sent by the terminal device, and determines the uplink data” – See [0265]; “Corresponding to the implementation of S607, the radio access network device receives, by using the first uplink resource, the uplink data corresponding to the first service group, and receives, by using the fourth uplink resource, the uplink data corresponding to the second service group” – See [0266]; The base station monitors and receives the uplink data for the second service group (second uplink data) that was transmitted on the fourth uplink 

Claim 16 is rejected based on reasoning similar to Claim 2.
Claim 19 is rejected based on reasoning similar to Claim 1.
Claim 23 is rejected based on reasoning similar to Claim 5.

Regarding Claim 37, Quan teaches the method of Claim 1.  Quan further teaches that the second uplink data are uplink data buffered before the terminal device transmits the first control signaling to the network device (See Fig. 2; As shown in Fig. 2, the uplink data arrives in the buffer before the scheduling request (first control signaling) is transmitted to the base station/network device).

Claim 38 is rejected based on reasoning similar to Claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2019/0349954) in view of Wang et al. (US 2010/0067457).


However, Wang teaches transmitting, by the terminal device, third information to the network device if uplink data are not buffered by the terminal device, wherein the third information indicates to the network device that no uplink data are transmitted on the backup uplink resource (“After the WTRU 105 transmits an empty buffer (or padding) buffer status report ( BSR) to the eNB 110 which indicates that there is no UL data for the WTRU 105 to transmit to the eNB110, an indication of the explicit release of an UL persistent resource is transmitted from the eNB 110 using the PDCCH. The transmission of the indication of the explicit UL persistent resource release may be generated multiple times to decrease the probability of unsuccessful reception at the WTRU 105. The WTRU 105 may optionally provide feedback with an ACK/NACK” – See [0032]; When the buffer is empty (uplink data are not buffered by the terminal device), the UE transmits an empty buffer BSR to the base station to indicate that the no uplink data is transmitted on the uplink resource.  In response, the base station releases the uplink resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quan to transmit, by the terminal device, third information to the network device if uplink data for the second service group (uplink data other than the first uplink data) are not buffered by the terminal device, wherein the third information indicates to the network device that no uplink data are transmitted on the second/backup uplink resource.  Motivation for doing so would be to enable the unused resources to be released (See Wang, [0032]).  Accordingly, resource waste can be prevented.

Claims 17 and 25 are rejected based on reasoning similar to Claim 7.

Response to Arguments
Applicant’s arguments filed June 29, 2021 have been fully considered but they are not persuasive.

On page 8 of the remarks, Applicant argues “As can be seen, the two scheduling requests are separately sent to a network device to request resources and to receive resource allocations.  In contrast, amended claim 1 recites that a single first control signaling is sent to a network device to request resource and receive allocation of two uplink resources (first uplink data and backup uplink data).  Accordingly, Quan does not disclose a first control signaling that includes the first scheduling request and the second scheduling request.  On this basis, Quan also fails to disclose that a transmission format of the first control signaling is used to instruct the network device to allocate an uplink resource to the second service group.  Furthermore, the Office Action argues that: (1) Quan’s “first scheduling request resource” reads on the claimed “first control signaling”; (2) Quan’s “first scheduling request” of reads on the claimed “first information”; (3) and Quan’s “inclusion of the second scheduling request in the first scheduling request resource” reads on “transmission format of the first control signaling” in the present application.  Applicant respectfully disagrees with the Office’s interpretation for the following reasons.  First, the first scheduling request resource of Quan is a resource on which the first and second scheduling requests are transmitted.  In contrast, the claimed first control signaling is signaling.  No person having ordinary skill in the art would consider a resource to be signaling in the context of the present application (and the prior art).”

The Examiner respectfully disagrees.  Although Applicant asserts that the “first control signaling” is a single first control signaling, the claim does not recite any details in regard to the specific structure “It should be noted that, a precondition for simultaneously sending, by the terminal device, different uplink data and/or scheduling requests on a same time resource is that the terminal device has a processing capability for sending a plurality of types of different data and/or scheduling requests on a same time resource. For example, the terminal device may transmit a plurality of pieces of different data in a same TTI, or may simultaneously transmit data and a scheduling request. Alternatively, the terminal device may simultaneously send different uplink data and/or scheduling requests on a same time resource, for example, through frequency multiplexing, without considering a time resource conflict; or different modulation and coding schemes may be used for differentiation” – See [0176]).

On page 9 of the remarks, Applicant argues “Second, the second scheduling request and the first scheduling request of Quan are the same kind of request information transmitted in the first scheduling request resource, and they act in the same way.  The second scheduling request is transmitted in the first scheduling request resource, which is not related to the transmission format of the first scheduling request resource.  Therefore, Quan does not disclose that “the first control signaling comprises first information, wherein the first information is used to instruct the network device to allocate an uplink resource to the first uplink data, and a transmission format of the first control signaling is used to 

The Examiner respectfully disagrees.  According to the broadest reasonable interpretation, the “transmission format” of the first control signaling is taken to mean the organization, plan, style, or type for the signaling.  Thus, the “format” of the “first control signaling” is considered to include the presence or absence of certain information in the signaling.  As shown above, Quan’s first and second scheduling requests together are equivalent to the claimed “first control signaling.”  Based on the presence of the second scheduling request in the control signaling, the network device allocates a backup uplink resource for the terminal (See Quan at [0235] and [0260]).  Fig. 3 shows a case where the first control signaling only includes a first scheduling request (Steps 302-304).  Based on this format, the terminal is only allocated a first uplink resource.  Fig. 6 shows a case where the first control signaling includes a first and second scheduling request (Steps 602-605).  Based on this format, the terminal is allocated a first uplink resource for first uplink data and a fourth/backup uplink resource for second uplink data.  Thus, the allocation of the backup uplink resource is performed based on the format of the first control signaling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478